Citation Nr: 1228420	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.



FINDING OF FACT

Giving the benefit of the doubt to the Veteran, his symptoms most closely approximate occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information not previously provided to the Secretary that is necessary to substantiate the claim

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding the Veteran's claim for service connection in a letter dated August 2010, prior to the April 2011 rating decision on appeal.

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran has been afforded an appropriate VA examination, most recently in January 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since that examination.

Accordingly, the Board will address the merits of the Veteran's claim.


Initial Rating

The Veteran contends that the symptoms of his PTSD are more severe than is accounted for by the currently assigned 30 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was examined by VA in January 2011.  At that time he reported a mildly depressed mood.  He had thoughts about death in the past but never had a suicide attempt or plan.  He was married for 27 years and he reported spending most of his time with his wife and immediate family.  He denied engaging in any hobbies, noting that he lost interest in many activities.  He had a few physical altercations in the past but none recently.  

Upon examination he was casually dressed.  There was no psychomotor activity.  The attitude toward the examiner was cooperative.  Speech was unremarkable.  Affect was constricted and mood was euthymic.  Attention was intact.  The Veteran was fully oriented.  His thought processes and thought content were unremarkable.  There were no psychotic symptoms.

The Veteran reported mild to moderate difficulty sleeping, averaging 4 to 6 hours of sleep per night.  It was noted that the Veteran also has sleep apnea.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Memory seemed normal, although this was not specifically tested.

The Veteran reported PTSD symptoms including recurrent and distressing recollections of the event, recurring distressing dreams about the event, intense psychological distress at exposure to cues that recall the event, efforts to avoid thoughts, feelings, and conversation associated with the trauma, efforts to avoid activities, places, or people that recall the trauma, markedly diminished interest in activities, a feeling of detachment and estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  

The Veteran was employed.  He reported having a few occasional mild arguments with co-workers, but denied significant occupational difficulty. 

He was assigned a global assessment of functioning score of 58.  A GAF of 51-60 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner assessed that the Veteran's moderate anxiety symptoms appeared to cause moderate impairment in his social functioning and minimal occupational impairment.  

The Veteran's treatment records from his private psychiatrist reflected more serious symptoms, including panic attacks two to four times a month, and hallucinations including hearing his name, hearing cars drive up, hearing footsteps in the house, and seeing shadows moving.  GAF scores ranged from 45 to 60, with a score of 45 to 50 representing serious symptoms or any serious impairment in social, occupational, or school functioning.

Giving the benefit of the doubt to the Veteran, his varied PTSD symptoms and GAF scores of 45 to 60 best equates to a finding of moderate impairment, as is contemplated by a 50 percent rating.

There was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran notably had few problems at work.  There was no suicidal ideation; obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain successful relationships.  There were no symptoms equivalent in severity to the aforementioned.  With the exception of a few GAF scores assigned by his private psychiatrist, for the most part the Veteran's impairment was assessed as mild to moderate.  Notably, even the majority of the GAF scores assigned by the private psychiatrist were in the 50-60 range, generally denoting more moderate impairment.  The GAF scores of 45 were from early on in treatment, before this claim was reopened.  

Additional Considerations

Consideration has been given to granting higher staged ratings; however, for the reasons described above, the Board has determined that at no time during the period in question have the disabilities warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  For a claim for TDIU to be successful, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his PTSD on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal.
 

ORDER

An initial rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


